DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the features canceled from the claims:
Claim 2: the “the friction washer is arranged . . . between two parts of the ball ramp mechanism in the axial direction of the non-return mechanism;”
Claim 9: “the friction washer comprises a friction lining applied to it.”
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 4 is objected to because the phrases “the shaft” and “the radial direction” lack antecedent basis.  
Claim 5 is objected to because the phrase “the axial direction” lacks antecedent basis.  
Claim 6 is objected to because the phrase “the radially outer region” lacks antecedent basis.  
Claim 7 is objected to because the phrases “the radially outer region,” “the same radial position,” “the balls” and “the contact regions” lack antecedent basis.  
Claim 11 is objected to because the phrases “the friction” and “the applied torque” lack antecedent basis. 
Claim 12 is objected to because the phrases “the friction” and “the ball ramp parts” lack antecedent basis. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “wherein the aircraft application can be part of a flight control” is indefinite because it is unclear whether a flight control is a required element.  A recitation of a preferred example renders a claim indefinite (see MPEP 2173.05(d)).  In the present case, the use of the phrase “can be” is a recitation of a preferred example of a flight control.  As such, it is unclear whether or not the flight control is required.   
Regarding claims 4 and 14-16, the phrase “preferably configured as hollow cylindrical” is indefinite because it is unclear whether or not the hollow cylindrical is a required element.  A recitation of a preferred example renders a claim indefinite (see MPEP 2173.05(d)).  In the present case, the use of the phrase “preferably” is a recitation of a preferred example.  As such, it is unclear whether or not the hollow cylindrical is required.   
Regarding claim 12, the phrase “wherein the non-return mechanism is configured such that the friction between the ball ramp parts is applied as a constant friction” is indefinite because it is unclear what structure is required to perform this recited function.  The specification only states that “[t]he non-return mechanism can have means by which it is achieved that the friction between the ball ramp parts of the ball ramp mechanism is applied as a constant friction” (see specification, page 4), and that “[i]t is also conceivable that the friction between the ball ramp parts is applied as a constant friction” (see specification, page 9).  There is no disclosure, however, of any structure for performing the claimed function, thereby rendering it unclear what structural elements are required by the functional claim language.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 11 and 13-20,  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cacciola et al. (US 6,231,012).
Regarding independent claim 1, Cacciola discloses a mechanical non-return mechanism for an aircraft application (see Abstract, FIGS. 1-6), wherein the aircraft application can be part of a flight control (see col. 1, lines 11-15), comprising at least one drag brake (A) (see Annotated FIG. 2, below), at least one main brake (B) (see Annotated FIG. 2, below), and at least one ball ramp mechanism (C) (see Annotated FIG. 2, below), and the main brake and the drag brake are coupled to one another by at least one friction washer (D) (see Annotated FIG. 2, below).

    PNG
    media_image1.png
    496
    475
    media_image1.png
    Greyscale

Regarding claim 2, Cacciola discloses that the friction washer (D) is arranged between the main brake (B) and the drag brake (A) (see Annotated FIG. 2, above).
Regarding claim 3, Cacciola discloses that the drag brake (A) is arranged between the friction washer (D) and the ball ramp mechanism (C) in the axial direction of the non-return mechanism (see Annotated FIG. 2, above).
Regarding claim 4, Cacciola discloses that the friction washer comprises a region that is preferably configured as hollow cylindrical and that is supported on the shaft in the radial direction (see Annotated FIG. 2, above).
Regarding claim 5, Cacciola discloses that the main brake and the drag brake are spaced apart from one another in the axial direction (see Annotated FIG. 2, above; the drag brake and the main brake are spaced apart by the friction washer (D)).
Regarding claim 6, Cacciola discloses that the radially outer region of the friction washer is configured to be in contact with the main brake and with the drag brake (see Annotated FIG. 2, above).
Regarding claim 7, Cacciola discloses that the radially outer region of the friction washer has the same radial position as the balls of the ball ramp mechanism and/or the contact regions of the drag brake and/or of the main brake (see Annotated FIG. 2, above).
Regarding claim 8, Cacciola discloses that the drag brake is coupled to a part of the ball ramp mechanism via a toothed arrangement (see FIG. 3) and the main brake is coupled to another part of the ball ramp mechanism (see FIGS. 2, 3).
Regarding claim 11, Cacciola discloses that that the non-return mechanism is configured such that the friction is proportional to the applied torque (see Abstract).
Regarding claim 13, Cacciola discloses that the drag brake (A) is arranged between the friction washer (D) and the ball ramp mechanism (C) in the axial direction of the non-return mechanism (see Annotated FIG. 2, above).

Regarding claim 14, Cacciola discloses that the friction washer comprises a region that is preferably configured as hollow cylindrical and that is supported on the shaft in the radial direction (see Annotated FIG. 2, above).
Regarding claim 15, Cacciola discloses that the friction washer comprises a region that is preferably configured as hollow cylindrical and that is supported on the shaft in the radial direction (see Annotated FIG. 2, above).
Regarding claim 16, Cacciola discloses that the friction washer comprises a region that is preferably configured as hollow cylindrical and that is supported on the shaft in the radial direction (see Annotated FIG. 2, above).
Regarding claim 17, Cacciola discloses that the main brake and the drag brake are spaced apart from one another in the axial direction (see Annotated FIG. 2, above; the drag brake and the main brake are spaced apart by the friction washer (D)).
Regarding claim 18, Cacciola discloses that the main brake and the drag brake are spaced apart from one another in the axial direction (see Annotated FIG. 2, above; the drag brake and the main brake are spaced apart by the friction washer (D)).
Regarding claim 19, Cacciola discloses that the main brake and the drag brake are spaced apart from one another in the axial direction (see Annotated FIG. 2, above; the drag brake and the main brake are spaced apart by the friction washer (D)).
Regarding claim 20, Cacciola discloses that the main brake and the drag brake are spaced apart from one another in the axial direction (see Annotated FIG. 2, above; the drag brake and the main brake are spaced apart by the friction washer (D)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cacciola et al. (US 6,231,012), as applied to claim 1, above, and further in view of Twickler (US 4,176,733).
Regarding claim 9, Cacciola does not disclose that the friction washer comprises a friction lining applied to it.
Twickler teaches a mechanical non-return mechanism (see Abstract, FIG. 1) comprising friction washers (41, 42), wherein the friction washer comprises a friction lining applied to it (see col. 2, lines 55-58).  
It would have been obvious to configure the friction washer of Cacciola to have a friction lining applied to it to provide a known configuration of a friction washer that has suitable friction and durability properties.  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cacciola et al. (US 6,231,012), as applied to claim 1, above, and further in view of Mayer et al. (US 2008/0185242).
Regarding claim 10, Cacciola does not disclose that the friction washer is produced from bronze.
	Mayer teaches a mechanical non-return mechanism (see Abstract, FIG. 1) comprising a friction washer (56, 60) produced from bronze (see ¶ 0036).   
It would have been obvious to configure the friction washer of Cacciola to produce from bronze to provide a known configuration of a friction washer that has suitable friction and durability properties.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        

July 7, 2022